


109 HR 5915 IH: Rewarding Student Achievement

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5915
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Kennedy of
			 Minnesota (for himself and Mr.
			 Case) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require that the Teacher Incentive Fund of the
		  Department of Education and other programs to support merit-based teacher
		  compensation systems award its grant funds to support compensation systems that
		  are based primarily or exclusively on student learning gains or maintenance of
		  high student learning gains, or both.
	
	
		1.Short titleThis Act may be cited as the
			 Rewarding Student Achievement
			 Act.
		2.Secretary of
			 Education to support merit-based teacher compensation systems that are based
			 primarily or exclusively on student learning gains or maintenance of student
			 learning gains, or bothIn
			 making awards to support merit-based teacher compensation systems, under the
			 Teacher Incentive Fund or any other grant program to support merit-based
			 teacher compensation systems using funds available pursuant to subpart 1 of
			 part D of title V of the Elementary and Secondary Education Act of 1965, the
			 Secretary of Education shall ensure that, for each fiscal year, all of the
			 funds so awarded are awarded to support merit-based compensation systems that
			 are based primarily (at least 50 percent) or exclusively on student learning
			 gains or maintenance of student learning gains, or both.
		
